


110 HCON 126 IH: Supporting the goals and ideals of the Day

U.S. House of Representatives
2007-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 126
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2007
			Mr. Engel (for
			 himself, Ms. Baldwin,
			 Mr. Farr, Mr. Holt, Mr.
			 Stark, Mr. Pallone,
			 Mr. Meehan, and
			 Mr. McNulty) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Education and
			 Labor, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of the Day
		  of Silence with respect to discrimination and harassment faced by lesbian, gay,
		  bisexual, and transgender individuals in schools.
	
	
		Whereas the Day of Silence is a day on which students take
			 a vow to remain silent for a full day in order to bring attention to the
			 harassment and discrimination faced by lesbian, gay, bisexual, and transgender
			 individuals in schools, including students, teachers, and other school
			 staff;
		Whereas the Gay, Lesbian, and Straight Education Network,
			 in partnership with the United States Student Association, has designated the
			 third Wednesday of every April as the Day of Silence;
		Whereas more than 500,000 students from more than 5,000
			 junior and high schools participated in the Day of Silence in 2006;
		Whereas the 2005 Gay, Lesbian, and Straight Education
			 Network National School Climate Survey illustrates the pervasive harassment and
			 victimization of lesbian, gay, bisexual, and transgender students;
		Whereas more than 80 percent of lesbian, gay, bisexual,
			 and transgender students have been verbally harassed at school by their peers
			 because of their sexual orientation or gender expression;
		Whereas nearly 40 percent of lesbian, gay, bisexual, and
			 transgender students were physically harassed by their peers because of their
			 sexual orientation or gender expression;
		Whereas nearly 20 percent of lesbian, gay, bisexual, and
			 transgender students were physically assaulted by their peers at school because
			 of their sexual orientation or gender expression;
		Whereas almost 41 percent of lesbian, gay, bisexual and
			 transgender students reported that faculty and staff never intervene when
			 homophobic language is used in their presence;
		Whereas almost 29 percent of lesbian, gay, bisexual, and
			 transgender students reported missing at least one entire school day in the
			 last month because they felt unsafe;
		Whereas lesbian, gay, bisexual, and transgender youth who
			 experienced high levels of verbal harassment because of their sexual
			 orientation are more likely to report that they did not plan to attend college
			 than youth who never or rarely experienced such harassment;
		Whereas unchecked harassment and discrimination based on
			 sexual orientation and gender expression has a negative impact on student
			 academic performance such that grade point averages are a half grade lower than
			 for other students;
		Whereas 39 States do not have laws protecting lesbian,
			 gay, bisexual and transgender students from discrimination or harassment that
			 occurs at school because of sexual orientation or gender identity and
			 expression; and
		Whereas every child should be guaranteed an education free
			 from discrimination and harassment regardless of their sexual orientation,
			 gender identity and expression; Now, therefore, be it;
		
	
		That the Congress—
			(1)supports the goals
			 and ideals of the Day of Silence;
			(2)requests that the
			 President issue a proclamation calling on the people of the United States to
			 observe the Day of Silence with appropriate ceremonies, programs, and
			 activities; and
			(3)encourages each
			 city and State to adopt laws to prohibit discrimination and harassment against
			 students, teachers, and other school staff regardless of their sexual
			 orientation and gender identity and expression so that our schools are
			 institutions where all individuals are able to focus on learning.
			
